Exhibit 10.1

IMPERIAL SUGAR COMPANY LONG TERM INCENTIVE PLAN

(As Amended and Restated Effective December 9, 2010)

Article One

SCOPE AND PURPOSE OF THE PLAN

1.1 Plan. This Imperial Sugar Company Long Term Incentive Plan (“Plan”) was
adopted by Imperial Sugar Company (the “Company”) in accordance with and subject
to the terms and conditions of the Company’s Second Amended and Restated Joint
Plan of Reorganization (the “Plan of Reorganization”) in Case
No. 01-00140-01-00176 before the United States Bankruptcy Court for the District
of Delaware to reward certain key employees, who provide services to or for the
Company or its Subsidiaries and Nonemployee Directors of the Company.
Thereafter, on January 10, 2003, the Executive Compensation Committee of the
Board of Directors of the Company approved a proposed amendment of the Plan to
increase the number of shares of Common Stock of the Company available for
issuance to certain key employees and Nonemployee Directors under the Plan by
450,000 shares, subject to shareholder approval. The Company’s shareholders
approved such increase in the aggregate number of shares of Common Stock of the
Company available for issuance under the Plan at the Company’s Annual Meeting of
Shareholders held on February 28, 2003. On December 6, 2004, the Executive
Compensation Committee of the Board of Directors of the Company approved a
proposed amendment of the Plan to increase the number of shares of Common Stock
of the Company available for issuance to certain key employees and Nonemployee
Directors under the Plan by 600,000 shares, subject to shareholder approval. The
Company’s shareholders approved such increase in the aggregate number of shares
of Common Stock of the Company available for issuance under the Plan at the
Company’s Annual Meeting of Shareholders held on February 1, 2005. On
December 5, 2007, the Executive Compensation Committee of the Board of Directors
of the Company approved a proposed amendment of the Plan to increase the number
of shares of Common Stock of the Company available for issuance to certain key
employees and Nonemployee Directors under the Plan by 250,000 shares, subject to
shareholder approval. The Company’s shareholders approved such increase in the
aggregate number of shares of Common Stock of the Company available for issuance
under the Plan at the Company’s Annual Meeting of Shareholders held on
January 29, 2008. On December 9, 2010, the Board of Directors of the Company
approved a proposed amendment and restatement of the Plan to, among other
changes, increase the number of shares of Common Stock of the Company available
for issuance to certain key employees and Nonemployee Directors under the Plan
by 500,000 shares, subject to shareholder approval.

1.2 Objectives. This Plan is designed to attract and retain key employees and
Nonemployee Directors of the Company or any Subsidiaries which may later be
created or acquired and is maintained in order to encourage a sense of
proprietorship and to stimulate the active interest of such persons in the
development and financial success of the Company and such Subsidiaries. These
objectives are to be accomplished by making Awards under this Plan.

Article Two

GENERAL DEFINITIONS

2.1 General Definitions. As used herein, the terms set forth below shall have
the following respective meanings:

(a) “Authorized Officer” means the Chairman of the Board or the Chief Executive
Officer of the Company (or any other senior officer of the Company to whom
either the Chairman or the Chief Executive Officer shall delegate the authority
to execute any Award Agreement).

(b) “Award” means an Employee Award or a Nonemployee Director Award.

(c) “Award Agreement” means an Employee Award Agreement or a Nonemployee
Director Award Agreement.

(d) “Board” means the Board of Directors of the Company.

(e) “Cash Award” means an Award denominated in cash.

(f) “Change of Control” means the occurrence of one or more of the following
events:

(i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act), other than (1) the Company or any of its affiliates or
Subsidiaries; (2) an employee benefit plan of the Company or trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
person or entity organized, appointed or established by the Company for or
pursuant to the terms of any such employee benefit plan; (3) an underwriter
temporarily holding securities pursuant to an offering of such securities; or
(4) an entity owned, directly or indirectly, by the Company’s shareholders in
substantially the same proportions as their ownership of the Company’s Common
Stock; is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
forty percent (40%) or more of the combined voting power of the Company’s then
outstanding securities;



--------------------------------------------------------------------------------

(ii) the Company has sold substantially all of its assets to an unrelated third
party; or

(iii) following the election or removal of directors, a majority of the Board
consists of individuals who were neither members of the Board one (1) year
before such election or removal nor approved in advance by directors
representing at least a majority of the directors then in office who were
directors at the beginning of the one-year period or were similarly approved.

Notwithstanding the foregoing, (i) with respect to any Award that is outstanding
as of January 28, 2010, “Change of Control” shall also mean a “Change of
Control” as defined in the Plan as in effect on the date of such Award, if such
definition is more favorable for the Participant and (ii) for purposes of any
Award hereunder that is deferred compensation pursuant to Section 409A of the
Code and is payable on account of a Change of Control, the event must also
constitute a change in the ownership or effective control of a corporation or a
change in the ownership of a substantial portion of the assets of a corporation
under Treasury Regulation Section 1.409A-3(i)(5).

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(h) “Committee” means the Compensation Committee of the Board or a committee
designated by the Board to administer the Plan.

(i) “Common Stock” means the common stock, without par value, of the Company.

(j) “Company” means the Imperial Sugar Company, a Texas corporation.

(k) “Nonemployee Director” means an individual serving as a member of the Board
who is not an Employee of the Company or any of its Subsidiaries.

(l) “Disability” means permanent and total disability as defined in Code
Section 22(e)(3).

(m) “Dividend Equivalents” means, with respect to shares of Restricted Stock
that are to be issued at the end of the Restriction Period (including
conditional stock), an amount equal to all dividends and other distributions (or
the economic equivalent thereof) that are payable to shareholders of record
during the Restriction Period on a like number of shares of Common Stock.

(n) “Employee” means an employee of the Company or a Subsidiary (if any).

(o) “Employee Award” means the grant of any Option, SAR, Stock Award, Cash Award
or Performance Award, whether granted singly, in combination or in tandem, to an
Employee (or an individual expected to become an Employee within six months of
the date of the Award) pursuant to such applicable terms, conditions and
limitations as the Committee may establish in order to fulfill the objectives of
the Plan.

(p) “Employee Award Agreement” means a written agreement between the Company and
an Employee setting forth the terms, conditions and limitations applicable to an
Employee Award.

(q) “Exchange Act” means the Securities and Exchange Act of 1934, as amended.

(r) “Fair Market Value” of a share of Common Stock means, as of a particular
date, (i) if shares of Common Stock are listed on a national securities
exchange, the closing sales price per share of Common Stock reported on the
consolidated transaction reporting system for the principal national securities
exchange on which shares of Common



--------------------------------------------------------------------------------

Stock are listed on that date, or, if there shall have been no such sale so
reported on that date, on the last preceding date on which such a sale was so
reported, or (ii) if shares of Common Stock are not so listed but are quoted by
the NASDAQ Stock Market, Inc., the closing sales price per share of Common Stock
reported by the NASDAQ Stock Market, Inc. on that date, or, if there shall have
been no such sale so reported on that date, on the last preceding date on which
such a sale was so reported, or (iii) if the Common Stock is not so listed or
quoted, the mean between the closing bid and asked price on that date, or, if
there are no quotations available for such date, on the last preceding date on
which such quotations are available, as reported by the NASDAQ Stock Market,
Inc., or, if not reported by the NASDAQ Stock Market, Inc., by the National
Quotation Bureau Incorporated, or (iv) if shares of Common Stock are not
publicly traded, the most recent value determined by an independent appraiser
appointed by the Company for such purpose, in a manner consistent with Treasury
Regulation Section 1.401A-l(b)(5)(iv).

(s) “Incentive Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.

(t) “Nonemployee Director” means an individual serving as a member of the Board
who is not an Employee of the Company or any of its Subsidiaries.

(u) “Nonemployee Director Award” means any Stock Award or Performance Award
granted, whether singly, in combination, or in tandem, to a Participant who is a
Nonemployee Director pursuant to such applicable terms, conditions and
limitations (including treatment as a Performance Award) as a Board may
establish in order to fulfill the objectives of the Plan.

(v) “Nonemployee Director Award Agreement” means a written agreement between the
Company and a Nonemployee Director setting forth the terms, conditions and
limitations to a Nonemployee Director Award, to the extent the Board determines
such an agreement is necessary.

(w) “Nonqualified Stock Option” means an Option that is not an Incentive Option.

(x) “Option” means a right to purchase a specified number of shares of Common
Stock at a specified price, which may be an Incentive Option or a Nonqualified
Stock Option.

(y) “Participant” means an Employee or Nonemployee Director to whom an Award has
been made under this Plan.

(z) “Performance Award” means an Award made to an Employee or a Nonemployee
Director pursuant to this Plan that is subject to the attainment of one or more
Performance Goals.

(aa) “Performance Goal” means a standard established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.

(bb) “Plan” means Imperial Sugar Company Long Term Incentive Plan, as amended
from time to time.

(cc) “Restricted Stock” means any Common Stock that is restricted or subject to
forfeiture provisions.

(dd) “Restriction Period” means a period of time beginning as of the date upon
which an Award of Restricted Stock is made pursuant to this Plan and ending as
of the date upon which the Common Stock subject to such Award is no longer
restricted or subject to forfeiture provisions.

(ee) “SAR” means a right to receive a payment, in cash or Common Stock, equal to
the excess of the Fair Market Value of a specified number of shares of Common
Stock on the date the right is exercised over a specified strike price, in each
case, as determined by the Committee; provided, the specified strike price shall
not be less than the Fair Market Value of the underlying shares of Common Stock
on the date the right is granted; provided, further, the specified number of
shares shall be fixed on or before the date of grant of the right.

(ff) “Stock Award” means an award in the form of shares of Common Stock or units
denominated in shares of Common Stock, including an award of Restricted Stock.

(gg) “Stock Based Awards Limitations” shall have the meaning set forth in
Article Seven.

(hh) “Subsidiary” means (i) in the case of a corporation, any corporation of
which the Company directly or indirectly



--------------------------------------------------------------------------------

owns shares representing more than 50% of the combined voting power of the
shares of all classes or series of capital stock of such corporation which have
the right to vote generally on matters submitted to a vote of the shareholders
of such corporation and (ii) in the case of a partnership or other business
entity not organized as a corporation, any such business entity of which the
Company directly or indirectly owns more than 50% of the voting, capital or
profits interests (whether in the form of partnership interests, membership
interests or otherwise).

(ii) “Short-Term Deferral Period” shall mean the period ending on the later of
(i) the 15th day of the third month following the end of the calendar year in
which the right to an Award is no longer subject to a substantial risk of
forfeiture, or (ii) the 15th day of the third month following the end of the
Company’s first fiscal year in which the right to the Award is no longer subject
to a substantial risk of forfeiture. A payment or delivery (as applicable) shall
be considered made within the Short-Term Deferral Period in the event the rules
of Treasury Regulation Section 1.409A-l(b)(4) apply.

Article Three

ELIGIBILITY

3.1 Eligibility for Awards.

(a) Employees. Individuals eligible for Employee Awards under this Plan are
(i) those key Employees who hold positions of responsibility and whose
performance, in the judgment of the Committee, can have a significant effect on
the success of the Company and its Subsidiaries and (ii) individuals who are
expected to become such Employees within six months of the date of the Award.

(b) Nonemployee Directors. Members of the Board who are Nonemployee Directors
are eligible for Nonemployee Director Awards under this Plan.

Article Four

SHARES OF COMMON STOCK SUBJECT TO THE PLAN

4.1 Maximum Number of Shares Available for Awards. Subject to the provisions of
Article Fifteen, there shall be available for Awards under this Plan granted
wholly or partly in Common Stock (including rights or options that may be
exercised for or settled in Common Stock) an aggregate of 3,034,568 shares of
Common Stock. The number of shares of Common Stock that are the subject of
Awards under this Plan, if forfeited or terminated, unexercised upon expiration,
are settled in cash in lieu of Common Stock or in a manner such that all or some
of the shares covered by an Award are not issued to a Participant, or if
exchanged for Awards that do not involve Common Stock, shall again immediately
become available for Awards hereunder. The Committee may from time to time adopt
and observe such procedures concerning the counting of shares against the Plan
maximum as it may deem appropriate. The Board and the appropriate officers of
the Company shall from time to time take whatever actions are necessary to file
any required documents with governmental authorities, stock exchanges and
transaction reporting systems to ensure that shares of Common Stock are
available for issuance pursuant to Awards.

Article Five

ADMINISTRATION OF THE PLAN

5.1 The Committee.

(a) This Plan shall be administered by the Committee, except as otherwise
provided herein. The Committee shall consist of at least two Nonemployee
Directors. Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper,
all of which powers shall be exercised in the best interests of the Company and
in keeping with the objectives of this Plan. The Committee may, in its
discretion, subject only to the legal requirements or restrictions which relate
to Awards, accelerate the vesting or exercisability of an Award, eliminate or
make less restrictive any restrictions contained in an Award, waive any
restriction or other provision of



--------------------------------------------------------------------------------

this Plan or an Award, or otherwise amend or modify an Award in any manner that
is either (i) not adverse to the Participant to whom the Award was granted, or
(ii) consented to by such Participant. In the event the Committee modifies or
amends an Award, the new Award shall be compliant with the terms of this Plan.
The Committee, in its discretion, may also provide for the extension of the
exercisability of an Award; provided, that with respect to Awards relating to
SARs and Nonqualified Stock Options, the exercise period shall not be extended
to a date later than the earlier of (i) the latest date upon which the Award
could have expired by its original terms under any circumstances, or (ii) the
tenth anniversary of the original date of the grant of the Award. The Committee
may make an Award to an individual whom it expects to become an Employee within
the next six months, provided that such Award shall be subject to the individual
actually becoming an Employee within such time period. The Committee may correct
any defect or supply any omission or reconcile any inconsistency in this Plan or
in any Award in the manner and to the extent the Committee deems necessary or
desirable to further the Plan purposes. Any decision of the Committee in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned. Notwithstanding the foregoing, the Committee shall not make any
revision, correction, or other modification to an Award granted under this Plan
if such revision, correction, or modification would result in the deferral of
compensation subject to Code Section 409A.

(b) The Board shall have the same powers, duties and authority to administer the
Plan with respect to Nonemployee Director Awards as the Committee retains with
respect to other Awards as described above.

5.2 Liability of Committee Members. No member of the Committee or officer of the
Company to whom the Committee has delegated authority in accordance with the
provisions of Section 5.3 of this Plan shall be liable for anything done or
omitted to be done by him or her, by any member of the Committee or by any
officer of the Company in connection with the performance of any duties under
this Plan, except for his or her own willful misconduct or as expressly provided
by statute.

5.3 Delegation of Authority. The Committee may delegate to the Chief Executive
Officer and to other senior officers of the Company its duties under this Plan
pursuant to such conditions or limitations as the Committee may establish.

Article Six

AWARDS

6.1 Employee Awards.

(a) The Committee shall determine the type or types of Employee Awards to be
made under this Plan and shall designate from time to time the individuals who
are to be the recipients of such Awards. Each Employee Award shall be embodied
in an Employee Award Agreement, which shall contain such terms, conditions and
limitations as shall be determined by the Committee in its sole discretion and
shall be signed by the individual to whom the Award is made and by an Authorized
Officer for and on behalf of the Company. Employee Awards may consist of those
reflected in Section 6.1(a) and may be granted singly, in combination or in
tandem. Employee Awards may also be made in combination or in tandem with, in
replacement of, or as alternatives to, grants or rights under this Plan or any
other employee plan of the Company or any of its Subsidiaries, including the
plan of any acquired entity. An Employee Award may provide for the grant or
issuance of additional, replacement or alternative Awards upon the occurrence of
specified events, including the exercise of the original Employee Award granted
to a Participant. All or part of an Employee Award may be subject to conditions
established by the Committee, which may include, but are not limited to,
continuous service with the Company and its Subsidiaries, achievement of
specific business objectives, increases in specified indices, attainment of
specified growth rates and other comparable measurements of performance. Upon
the termination of employment by a Participant who is an Employee any
unexercised, deferred, unvested or unpaid Awards shall be treated as set forth
in the applicable Employee Award Agreement.

(i) Option. An Employee Award may be in the form of an Option. An Option awarded
pursuant to this Plan may consist of an Incentive Option or a Nonqualified Stock
Option. The price at which shares of Common Stock may be purchased upon the
exercise of an Option shall not be less than the Fair Market Value of the Common
Stock on the date of grant. The term of the Option shall extend no more than 10
years after the date of grant. Subject to the foregoing provisions, the terms,
conditions and limitations applicable to any Option awarded pursuant to this
Plan, including the term of any Option and the date or dates upon which it
becomes exercisable, shall be determined by the Committee. The number of shares
of Common Stock subject to an Option awarded pursuant to this Paragraph
(i) shall be fixed on or before the date of grant. Further, no Nonqualified
Stock Option awarded pursuant to this Paragraph



--------------------------------------------------------------------------------

(i) shall include any feature for the deferral of compensation other than the
deferral of recognition of income until the later of (i) the exercise or
disposition of the option under Treasury Regulation Section 1.83-7 or (ii) the
time the Common Stock acquired pursuant to the exercise of the option first
becomes substantially vested (as defined in Treasury Regulation
Section 1.83-3(b)).

(ii) SAR. An Employee Award may be in the form of an SAR that satisfies the
conditions of Section 2.1(ee). The term of an SAR shall extend no more than 10
years after the date of grant. Subject to the foregoing provision, the terms,
conditions and limitations applicable to any SAR awarded pursuant to this Plan,
including the term of any SAR and the date or dates upon which it becomes
exercisable, shall be determined by the Committee. Notwithstanding the
foregoing, in no event shall a SAR granted pursuant to this Paragraph
(ii) include any feature for the deferral of compensation other than the
deferral of recognition of income until the exercise of the SAR.

(iii) Stock Award. An Employee Award may be in the form of a Stock Award,
including the award of Restricted Stock or conditional stock units. The terms,
conditions and limitations applicable to any Stock Award granted pursuant to
this Plan shall be determined by the Committee.

(iv) Cash Award. An Employee Award may be in the form of a Cash Award. The
terms, conditions and limitations applicable to any Cash Award granted pursuant
to this Plan shall be determined by the Committee.

(v) Performance Award. Without limiting the type or number of Employee Awards
that may be made under the other provisions of this Plan, an Employee Award may
be in the form of a Performance Award. A Performance Award shall be paid, vested
or otherwise deliverable solely on account of the attainment of one or more
pre-established, objective Performance Goals established by the Committee prior
to the earlier to occur of (i) 90 days after the commencement of such period of
service to which the Performance Goal relates and (ii) the lapse of 25% of such
period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is substantially uncertain. A
Performance Goal is objective if a third party having knowledge of the relevant
facts could determine whether the goal is met. Such a Performance Goal may be
based on one or more business criteria that apply to the individual, one or more
business units of the Company, or the Company as a whole, and may include one or
more of the following: revenues or sales (including specific types or categories
thereof), based on units and/or dollars; revenue or sales growth; revenue or
sales growth rate(s); production, in aggregate or by facility; shipments, in
aggregate or by facility; net income measures (including income after capital
costs and income before or after taxes) or EBITDA, absolute and/or growth rates;
operating income, absolute and/or growth rates; earnings, absolute and/or growth
rates; EPS, absolute and/or growth rates; economic value added; return on
shareholders’ equity; return on capital or invested capital; risk-adjusted
return on capital or invested capital; return on average assets; price per share
of common stock; stock price measures (including growth measures); total
shareholder return; total market value; profitability/profit margins; return on
revenue measures; market share (in aggregate or by segment); costs (including
specific types of categories thereof); cash flow measures, including cash flow
return on capital, cash flow return on tangible capital, cash flow and net cash
flow; operating cash flow; working capital; budgeted expenses (operating or
capital); weighted average cost of capital; value measures, including ethics
compliance, environmental and safety performance and compliance, employee
satisfaction and customer satisfaction; and corporate and business unit specific
operational and financial performance. A Performance Goal may be absolute or
indexed, and, unless otherwise stated, a Performance Goal need not be based upon
an increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Goals and Performance
Awards, it is the intent of the Plan to conform with the standards of
Section 162(m) of the Code and Treasury Regulation § 1.162-27(e)(2), and the
Committee in establishing such goals and interpreting the Plan shall be guided
by such provisions. Prior to the payment of any compensation based on the
achievement of Performance Goals, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Performance Awards made pursuant to this Plan
shall be determined by the Committee.

6.2 Nonemployee Director Awards. The Board may grant Nonemployee Director Awards
to the Nonemployee Directors of the Company from time to time in accordance with
Section 6.2. Nonemployee Director Awards may consist of those listed in
Section 6.2 and may be granted singly, in combination or in tandem. Each
Nonemployee Director Award may, in the discretion of the Board, be embodied in a
Nonemployee Director Award Agreement,



--------------------------------------------------------------------------------

which shall contain such terms, conditions and limitations as shall be
determined by the Board in its sole discretion and, if required by the Board,
shall be accepted by the Participant to whom the Nonemployee Director Award is
granted and signed by an Authorized Officer for and on behalf of the Company.

(a) Stock Awards. A Nonemployee Director Award may be in the form of a Stock
Award. A Nonemployee Director may not sell, transfer, assign, pledge or
otherwise encumber or dispose of any portion of a Stock Award until he or she
terminates service as a Nonemployee Director, and any attempt to sell, transfer,
assign, pledge or encumber any portion of the Stock Award prior to such time
shall have no effect. Any additional terms, conditions and limitations
applicable to any Stock Awards granted to a Nonemployee Director pursuant to
this Plan shall be determined by the Board.

(b) Performance Awards. Without limiting the type or number of Nonemployee
Director Awards that may be made under the other provisions of this Plan, a
Nonemployee Director Award may be in the form of a Performance Award. A
Nonemployee Director may not sell, transfer, assign, pledge or otherwise
encumber or dispose of any portion of the Performance Award until he or she
terminates service as a Nonemployee Director, and any attempt to sell, transfer,
assign, pledge or encumber any portion of the Performance Award prior to such
time shall have no effect. Any additional terms, conditions and limitations
applicable to any Performance Awards granted to a Nonemployee Director pursuant
to this Plan shall be determined by the Board. The Board shall set performance
goals in its discretion which, depending on the extent to which they are met,
will determine the value and/or amount of Performance Awards that will be paid
out to the Nonemployee Director.

Article Seven

EMPLOYEE AWARD LIMITATIONS

The following limitations shall apply to any Employee Award made hereunder:

(1) no Participant may be granted, during any one calendar year period, Employee
Awards consisting of Options or SARs that are exercisable for more than 400,000
shares of Common Stock;

(2) no Participant may be granted, during any one calendar year period, Stock
Awards covering or relating to more than 400,000 shares of Common Stock (the
limitation set forth in this clause (2), together with the limitation set forth
in clause (1) above, being hereinafter collectively referred to as the “Stock
Based Awards Limitations”); and

(3) no Participant may be granted Employee Awards consisting of cash or in any
other form permitted under this Plan (other than Employee Awards consisting of
Options or SARs or otherwise consisting of shares of Common Stock or units
denominated in such shares) in respect of any one calendar year period having a
value determined on the date of grant in excess of $4,000,000.

Article Eight

PAYMENT OF AWARDS

8.1 Payment of Awards Generally. Payment of Awards may be made in the form of
cash or Common Stock, or a combination thereof, and may include such
restrictions as the Committee shall determine, including, in the case of Common
Stock, restrictions on transfer and forfeiture provisions. If payment of an
Award is made in the form of Restricted Stock, the applicable Award Agreement
relating to such shares shall specify whether they are to be issued at the
beginning or end of the Restriction Period. In the event that shares of
Restricted Stock are to be issued at the beginning of the Restriction Period,
the certificates evidencing such shares (to the extent that such shares are so
evidenced) shall contain appropriate legends and restrictions that describe the
terms and conditions of the restrictions applicable thereto. In the event that
shares of Restricted Stock are to be issued at the end of the Restricted Period,
the right to receive such shares shall be evidenced by book entry registration
or in such other manner as the Committee may determine.

8.2 Deferral. With the approval of the Committee, amounts payable in respect of
Awards may be deferred and paid either in the form of installments or as a lump
sum payment. The Committee may permit selected Participants to elect to defer
payments of some or all types of Awards in accordance with procedures
established by the Committee. Any deferred payment of an Award, whether elected
by the Participant or specified by the Award Agreement or by



--------------------------------------------------------------------------------

the Committee, may be forfeited if and to the extent that the Award Agreement so
provides. Any deferral of an Award, whether by Participant election or
otherwise, and any payment or settlement of a deferred Award shall be made in a
manner that complies with the requirements of Code Section 409A.

8.3 Dividends, Earnings and Interest. Rights to dividends or Dividend
Equivalents may be extended to and made part of any Award consisting of shares
of Common Stock or units denominated in shares of Common Stock, subject to such
terms, conditions and restrictions as the Committee may establish; provided,
however, that dividends and Dividend Equivalents may not be paid with respect to
unvested Performance Awards. The Committee may also establish rules and
procedures for the crediting of interest and other earnings on deferred cash
payments and on Dividend Equivalents for Awards consisting of shares of Common
Stock or units denominated in shares of Common Stock. Notwithstanding the
foregoing, unless specifically set forth in an Award Agreement in a manner
compliant with Code Section 409A, in no event shall any rights granted or
interest or other earnings credited under this Section 8.3 be paid to the
Participant later than the last day of the Short-Term Deferral Period.

8.4 Substitution of Awards. Subject to the limitations of Section 5.1 and
Article Seven, at the discretion of the Committee, a Participant who has been
granted an Award may be offered an election to substitute an Award received for
another Award or Awards of the same or different type; provided, however, no
such substitution shall be made without prior shareholder approval if it would
result in the reduction of the exercise price of an outstanding Option or SAR or
issuance of an Option or SAR in exchange for the cancellation of an Option or
SAR with a higher exercise price. Shareholder approval shall not be required for
actions taken by the Board or the Compensation Committee pursuant to Article
14.2 of the Plan.

8.5 Cash-out of Awards. At the discretion of the Committee, an Award that is an
Option or SAR may be settled by a cash payment equal to the difference between
the Fair Market Value per share of Common Stock on the date of exercise and the
exercise price of the Award, multiplied by the number of shares with respect to
which the Award is exercised.

Article Nine

OPTION EXERCISE

The price at which shares of Common Stock may be purchased under an Option shall
be paid in full at the time of exercise in cash or, if elected by the optionee,
the optionee may purchase such shares by means of tendering Common Stock or
surrendering another Award, including Restricted Stock, valued at Fair Market
Value on the date of exercise, or any combination thereof. The Committee shall
determine acceptable methods for Participants to tender Common Stock or other
Awards. The Committee may provide for procedures to permit the exercise or
purchase of such Awards by use of the proceeds to be received from the sale of
Common Stock issuable pursuant to an Award. Unless otherwise provided in the
applicable Award Agreement, in the event shares of Restricted Stock are tendered
as consideration for the exercise of an Option, a number of the shares issued
upon the exercise of the Option, equal to the number of shares of Restricted
Stock used as consideration therefor, shall be subject to the same restrictions
as the Restricted Stock so submitted as well as any additional restrictions that
may be imposed by the Committee. The Committee may adopt additional rules and
procedures regarding the exercise of Options from time to time, provided that
such rules and procedures are not inconsistent with the provisions of this
Article Nine.

Article Ten

CHANGE OF CONTROL

10.1 Change of Control. In the event of a “Change of Control” of the Company,
the Committee may, in its discretion, without obtaining shareholder approval,
take any one or more of the following actions, with respect to any Participant:

(a) Accelerate the exercise dates of any or all SARs or Options or make some or
all such SARs or Options immediately fully vested and exercisable;

(b) Accelerate the Restriction Period (lapse of forfeiture provision) of any
Restricted Stock subject to restrictions;



--------------------------------------------------------------------------------

(c) Grant SARs to holders of outstanding Options;

(d) Pay cash to any or all holders of Options in exchange for the cancellation
of their outstanding Options;

(e) Make payment for any outstanding Performance Awards based on such amounts as
the Committee may determine;

(f) Grant new Awards to any Participants; or

(g) Make any other adjustments or amendments to outstanding Awards and
substitute new Awards for outstanding Awards; provided, all adjustments,
amendments, and/or substitutions shall be made in accordance with the
requirements of Code Section 409A, to the extent applicable.

Article Eleven

TAXES

The Company shall have the right to deduct applicable taxes from any Employee
Award payment and withhold, at the time of delivery or vesting of cash or shares
of Common Stock under this Plan, an appropriate amount of cash or number of
shares of Common Stock or a combination thereof for payment of taxes required by
law or to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for withholding of such taxes. The Committee
may also permit withholding to be satisfied by the transfer to the Company of
shares of Common Stock theretofore owned by the holder of the Employee Award
with respect to which withholding is required. If shares of Common Stock are
used to satisfy tax withholding, such shares shall be valued based on the Fair
Market Value when the tax withholding is required to be made. To the extent
permitted by applicable law, the Committee may provide for loans, on either a
short term or demand basis, from the Company to a Participant to permit the
payment of taxes required by law.

Article Twelve

AMENDMENT, MODIFICATION, SUSPENSION OR TERMINATION

The Board or the Executive Compensation Committee of the Board may amend,
modify, suspend or terminate this Plan for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law,
except that (i) no amendment or alteration that would adversely affect the
rights of any Participant under any Award previously granted to such Participant
shall be made without the consent of such Participant and (ii) no amendment or
alteration shall be effective prior to its approval by the shareholders of the
Company to the extent such approval is required by applicable legal
requirements.

Article Thirteen

ASSIGNABILITY

Unless otherwise determined by the Committee and provided in the Award
Agreement, no Award or any other benefit under this Plan shall be assignable or
otherwise transferable, except by will or the laws of descent and distribution
or pursuant to a qualified domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder. The Committee may prescribe and include in applicable
Award Agreements other restrictions on transfer. Any attempted assignment of an
Award or any other benefit under this Plan in violation of this Article Thirteen
shall be null and void.

Article Fourteen

ADJUSTMENTS

14.1 General. The existence of outstanding Awards shall not affect in any manner
the right or power of the Company or its shareholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Company or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock (whether or not such issue is prior to, on a parity with or junior to the
Common Stock) or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding of any kind, whether or not of a character similar to that of
the acts or proceedings enumerated above.



--------------------------------------------------------------------------------

14.2 Following Subdivision of Consolidation. In the event of any subdivision or
consolidation of outstanding shares of Common Stock, declaration of a dividend
payable in shares of Common Stock or other stock split, then (i) the number of
shares of Common Stock reserved under this Plan, (ii) the number of shares of
Common Stock covered by outstanding Awards in the form of Common Stock or units
denominated in Common Stock, (iii) the exercise or other price in respect of
such Awards, (iv) the appropriate Fair Market Value and other price
determinations for such Awards and (v) the Stock Based Awards Limitations shall
each be proportionately adjusted by the Board to reflect such transaction. In
the event of any other recapitalization or capital reorganization of the
Company, any consolidation or merger of the Company with another corporation or
entity, the adoption by the Company of any plan of exchange affecting the Common
Stock or any distribution to holders of Common Stock of securities or property
(other than normal cash dividends or dividends payable in Common Stock), then
(i) the number of shares of Common Stock covered by outstanding Awards in the
form of Common Stock or units denominated in Common Stock, (ii) the exercise or
other price in respect of such Awards, (iii) the appropriate Fair Market Value
and other price determinations for such Awards and (iv) the Stock Based Awards
Limitations shall each be proportionately adjusted by the Board to reflect such
transaction; provided that such adjustments shall only be such as are necessary
to maintain the proportionate interest of the holders of the Awards and
preserve, without exceeding, the value of such Awards. In the event of a
corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation, the Board shall be authorized to make such
adjustments to Awards or other provisions for disposition of Awards as it deems
equitable, and shall be authorized, in its discretion, (x) to issue or assume
Awards by means of substitution of new substitute Awards, as appropriate, for
previously issued Awards or to assume previously issued Awards as part of such
adjustment, (y) to provide, prior to the transaction, for the acceleration of
the vesting and exercisability of, or the lapse of restrictions with respect to,
an Award and, if the transaction is a cash merger, provide for the termination
of any portion of the Award that remains unexercised at the time of such
transaction or (z) to cancel the Awards (including, with respect to Options or
SARs, a notice and an opportunity to exercise such Awards during a certain
period of time prior to such cancellation) and deliver to the Participants cash
in an amount that the Board shall determine in its sole discretion is equal to
the fair market value of such Awards on the date of such event. Any substitute
Awards shall not be subject to the limitations on Common Stock available for
Awards under Section 4.1 or the limitations of Article Seven. Notwithstanding
the foregoing, all adjustments made pursuant to this Section 14.2 shall be made
in accordance with the requirements of Code Section 409A, to the extent
applicable.

Article Fifteen

RESTRICTIONS

No Common Stock or other form of payment shall be issued with respect to any
Award unless the Company shall be satisfied based on the advice of its counsel
that such issuance will be in compliance with applicable federal and state
securities laws. Certificates evidencing shares of Common Stock delivered under
this Plan (to the extent that such shares are so evidenced) may be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any securities exchange or transaction reporting system
upon which the Common Stock is then listed or to which it is admitted for
quotation and any applicable federal or state securities law. The Committee may
cause a legend or legends to be placed upon such certificates (if any) to make
appropriate reference to such restrictions.

Article Sixteen

MISCELLANEOUS PROVISIONS

16.1 Unfunded Plan. Insofar as it provides for Awards of cash, Common Stock or
rights thereto, this Plan shall be unfunded. Although bookkeeping accounts may
be established with respect to Participants who are entitled to cash, Common
Stock or rights thereto under this Plan, any such accounts shall be used merely
as a bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company, the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to an
Award of



--------------------------------------------------------------------------------

cash, Common Stock or rights thereto under this Plan shall be based solely upon
any contractual obligations that may be created by this Plan and any Award
Agreement, and no such liability or obligation of the Company shall be deemed to
be secured by any pledge or other encumbrance on any property of the Company.
Neither the Company nor the Board nor the Committee shall be required to give
any security or bond for the performance of any obligation that may be created
by this Plan.

16.2 Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Texas.

16.3 Awards Subject to Company Policies; Recoupment. Notwithstanding any
provision of the Plan, including Article Twelve hereof, any Awards made under
the Plan are subject to the policies of the Company in effect as of the date of
such Award. Without limiting the foregoing, by accepting an Award under this
Plan the Participant acknowledges and agrees that such Award, including any
proceeds thereof, may become subject to forfeiture, cancellation or recoupment
pursuant to any recoupment or clawback policy of the Company or as required
pursuant to the listing requirements of any national securities exchange on
which Common Stock is listed.

16.4 Effective Date; Term. The Plan, as amended and restated herein, was adopted
by the Board on December 9, 2010, and will be submitted to the shareholders of
the Company for approval at the 2011 annual meeting of shareholders. If approved
by shareholders, the Plan, as amended and restated herein, will become effective
as of the date of such shareholder approval, and, unless terminated earlier
pursuant to Article Twelve hereof, the Plan will expire on the date that is the
tenth (10th) anniversary of the date of such shareholder approval. If the
shareholders of the Company should fail to so approve the Plan as amended and
restated herein at such meeting, this amendment and restatement of the Plan
shall cease to be of any force or effect, and all grants of Awards under the
Plan shall continue to be governed by the terms of the Plan without regard to
this amendment and restatement.

16.5 Code Section 409A. It is intended that any Awards under the Plan satisfy
the requirements of Code Section 409A to avoid imposition of applicable taxes
thereunder, and any ambiguous provision will be construed in a manner that is
compliant with or exempt from the application of Code Section 409A.

IMPERIAL SUGAR COMPANY